Eric B. Global Ventures, Inc. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Eric B. Global Ventures, Inc.(the Registrant) on Form 10-Q for the period ended June 30, 2013 as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Louis Eric Barrier, Jr., Chief FinancialOfficer of the Company, certify, pursuant to 18 U.S.C. ss.1350,as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirementsof section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The informationcontained in the Report fairlypresents,in all material respects, the financial condition and results of operations of the Company. A signedoriginal of thiswrittenstatementrequired by Section 906 has been providedtoLouis Eric Barrier, Jr. and will beretainedbyEric B. Global Ventures, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. Dated:August 22, 2013 /s/ Louis Eric Barrier, Jr. Louis Eric Barrier, Jr. Chief Financial Officer (Principal Financial Officer)
